Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2020/0243018).

As to claim 1, Kim (Figs. 1-4, 7) teaches a shift register (ST), wherein the shift register comprises: 
a display control circuit (Defined by all transistors listed below in the rejection for claim 8) connected to a pull-up node (Qn), a first power terminal (CR(n-3) providing a high potential at a specified value internal to the circuit) and a first control terminal (CR(n-3)), and configured to write a potential (Specified value internal to the circuit), provided by the first power terminal (Provided to Qn), into the pull-up node in a display mode (From t1-t3) under the control of the first control terminal (Under the control of CR(n-3)); 
a sensing control circuit (T5, T6) connected to the pull-up node, a second control terminal (Gate of T6) and a third control terminal (Gate of T5), and configured to store the potential of the pull-up node (Potential at N1 corresponding to the potential at Qn) [0163] in the display mode under the control of the second control terminal (Upon enabling of T6) and write the stored potential into the pull-up node in a sensing mode (From t4-t5) under the control of the third control terminal (Under control of T5); and 
a first output circuit (T1, C2) connected to the pull-up node (Qn), a first clock terminal (SCCK5) and a first output terminal (SCn), and configured to supply a first clock signal of the first clock terminal to the first output terminal under the control of the potential of the pull-up node [0164].

As to claim 18, Kim teaches the limitations of claim 1 above, as this is the corresponding method claim to device claim 1. 

As to claims 2, 19, Kim teaches wherein the sensing control circuit comprises: 
a sensing input sub-circuit (T6, C1) connected to the pull-up node (Qn), a hold node (N1), and the second control terminal, and configured to store the potential of the pull-up node in the hold node under the control of the second control terminal (Potential at N1 corresponding to the potential at Qn); and 2Application No.Attorney Docket No. 3103-CIP210652US-ZJ
a sensing pull-up sub-circuit (T5) connected to the pull-up node, the hold node and the third control terminal, and configured to write the potential, stored in the hold node, into the pull-up node in the sensing mode under the control of the third control terminal (Writes the same potential at node N1 to Qn when T5 is enabled).

As to claims 3, 20, Kim teaches wherein the sensing input sub-circuit comprises: 
a first transistor (T6) having a first pole connected to the pull-up node, a second pole connected to the hold node, and a control pole connected to the second control terminal (Connected through the circuitry as shown in Fig. 3); and 
a first capacitor (C1) having a terminal connected to the hold node (Through T4) and a terminal connected to a second power terminal (VSS1).

As to claim 4, Kim teaches wherein the sensing pull-up sub-circuit comprises: 
a second transistor (T5) having a first pole connected to the hold node (N1), a second pole connected to the pull-up node (Qn), and a control pole connected to the third control terminal (Gate of T5).

As to claim 5, Kim teaches wherein the first output circuit comprises: 
a third transistor (T1) having a first pole connected to the first clock terminal, a second pole connected to the first output terminal, and a control pole connected to the pull-up node (Shown in Fig. 3); and 
a second capacitor (C2) having a terminal connected to the control pole of the third transistor and a terminal connected to the second pole of the third transistor (Shown in Fig. 3).

As to claim 6, Kim teaches wherein the shift register further comprises: 
a cascade output circuit (T8) connected to a second clock terminal (CRCK5), the pull-up node and a cascade output terminal (CRn), and configured to supply a second clock signal of the second clock terminal to the cascade output terminal under the control of the potential of the pull-up node (Shown in Fig. 3).

As to claim 7, Kim teaches wherein the cascade output circuit comprises: 
a fourth transistor (T8) having a first pole connected to the second clock terminal, 
a second pole connected to the cascade output terminal, and a control pole connected to the pull-up node (Shown in Fig. 3).

As to claim 8, Kim teaches wherein the display control circuit comprises: 
an input sub-circuit (T2) connected to the pull-up node, the first power terminal and the first control terminal, and configured to write the potential, provided by the first power terminal, into the pull-up node in the display mode under the control of the first control terminal (The function of T2 depicted in Figs. 3 and 4) [0142]; 
a discharge sub-circuit (T9) connected to the pull-up node, a second power terminal (VSS1) and a discharge control terminal (CR(n+4)), and configured to discharge the pull-up node to a potential of the second power terminal according to a discharge control signal (CR(n+4)) of the discharge control terminal [0083]; 
a pull-down control sub-circuit (T19, T23) connected to the pull-up node, a pull-down node (QBn), the first power terminal (Internal circuitry providing the potential defined above) and the second power terminal (VSS1), and configured to control a potential of the4Application No.Attorney Docket No. 3103-CIP210652US-ZJ pull-down node (QBn) by means of the potential of the first power terminal and the potential of the second power terminal under the control of the pull-up node (Shown in Fig. 3); 
a first pull-down sub-circuit (T10, T12) connected to the pull-down node, the pull-up node, the cascade output terminal and the second power terminal, and configured to pull the pull-up node and the cascade output terminal down to the potential of the second power terminal under the control of the pull-down node (Shown in Fig. 3); 
a second pull-down sub-circuit (T16) connected to the pull-down node, the first output terminal and a third power terminal (VSS2), and configured to pull the first output terminal down to a potential of the third power terminal under the control of the pull-down node (Shown in Fig. 3); and 
a reset sub-circuit (T18) connected to a reset control terminal, the pull-up node and the second power terminal, and configured to reset the pull-up node to the potential of the second power terminal under the control of the reset control terminal (Shown in Fig. 3).

As to claim 9, Kim teaches wherein the input sub-circuit comprises: 
a fifth transistor (T2) having a first pole connected to the first power terminal, a second pole connected to the pull-up node, and a control pole connected to the first control terminal (Shown in Fig. 3).

As to claim 10, Kim teaches wherein the discharge sub-circuit comprises: 
a sixth transistor (T9) having a first pole connected to the pull-up node, a second pole connected to the second power terminal, and a control pole connected to the discharge control terminal (Shown in Fig. 3).

As to claim 11, Kim teaches wherein the pull-down control sub-circuit comprises: a seventh transistor (T23) and an eighth transistor (T19), wherein a control pole and a first pole of the seventh transistor are both connected to the first power terminal (Power source applied through CS5) [0149], a second pole of the seventh transistor and a first pole of the eighth transistor are connected to the pull-down node, a control pole of the eighth transistor is connected to the pull-up node, and a second pole of the eighth transistor is connected to the second power terminal (Shown in Fig. 3).

As to claim 12, Kim teaches wherein the first pull-down sub-circuit comprises: a ninth transistor (T10) and a tenth transistor (T12), wherein a first pole of the ninth transistor is connected to the pull-up node, a second pole of the ninth transistor is connected to the second power terminal, a control pole of the ninth transistor is connected to the pull-down node, a first pole of the tenth transistor is connected to the cascade output terminal, a second pole of the tenth transistor is connected to the second power terminal, and a control pole of the tenth transistor is connected to the pull-down node (Shown in Fig. 3).

As to claim 13, Kim teaches wherein the second pull-down sub-circuit comprises: an eleventh transistor (T16) having a first pole connected to the first output terminal, a second pole connected to the third power terminal, and a control pole connected to the pull-down node (Shown in Fig. 3).

As to claim 14, Kim teaches wherein the reset sub-circuit comprises: a twelfth transistor (T18) having a first pole connected to the pull-up node, a second pole connected to the second power terminal, and a control pole connected to the reset control terminal (Shown in Fig. 3).

As to claim 15, Kim teaches wherein the gate drive circuit comprises N levels of cascaded shift registers according to claim 1, wherein N is an integer greater than 1 (A plurality of shift registers shown in Fig. 2).

As to claim 17, Kim teaches wherein the display panel comprises the gate drive circuit according to claim 15 (Shown in Fig. 1).

As to claim 16, Kim teaches wherein the first control terminal of an nth level of shift register is connected to a cascade output terminal of a (n-2)th level of shift register (Connected through the circuitry shown in Fig. 3), and a discharge control terminal of the nth level of shift register is connected to a cascade output terminal of a (n+3)th level of shift register (Connected through the circuitry shown in Fig. 3), wherein n is an integer, and 3≤n≤N-3 (The term “connected” is a broad term and can include a variety of connection interfaces (e.g., electrical, physical, infrared, direct, audible, etc.). In this case, the physical interpretation is being utilized such that every node in a circuit is physically connected to every other node. On the other hand, the term “directly connected” precludes the presence of any intervening circuitry between two nodes).

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
As to claim 1, Applicant argues that “[i]n the office action, Examiner indicates that CR(n-3) of D1 is the first control terminal of the present application, and CR(n-3) providing a high potential at a specified value internal to the circuit in D1 is equal to the first power terminal of the present application. Applicant respectfully disagrees with Examiner. The first control terminal and the first power terminal are different members in the present application.” Remarks 3.
Examiner contends that although the claimed terms “first control terminal” and “first power terminal” are named differently, there is no limitation that requires the terminals to be different. As presented in the rejection above, both terminals can be mapped to the same feature in the art, as a control terminal can also provide power.

Applicant also argues that “the high-level pulse is not generated by the first scan carry line CR(n-3). That is, the first scan carry line CR(n-3) does not play a role as the first power terminal in the present application. Furthermore, D1 only disclose CR(n-3) can receive the high-level pulse, and does not disclose or imply the CR(n-3) can control a potential, provided by the first power terminal is written into the pull-up node in a display mode.” Remarks 3.
Examiner first contends that the claims do not require the carry line CR(n-3) (claimed as the “first power terminal”) to generate the high-level pulse. The claims only require that the potential is “provided by the first power terminal”. The difference between “generating” and “providing” is dispositive to this issue and the current claim language does not rise to the same level of specificity present in the arguments.
Further, a conductive electrical line can “provide” a potential (through the movement of electrons within the line) but cannot, itself, “generate” a potential. In simple terms, an electrical line is simply a carrier of charges generated at a source. Thus, not only is Applicant’s argument not reflected in the claim language, the requirement that the high-level pulse be “generated by the scan carry line CR(n-3)” (Remarks 3) is not electrically practicable. 

Applicant also argues that “[w]ith respect to the viewpoint [mapping the claimed “sensing control circuit” to transistors T5 and T6 of Kim], applicant respectfully disagrees with Examiner. According to paragraph [0163] "the sixth transistor T6 is provided to change the level of a voltage of the first node to the high level, corresponding to the boosting of the first Q node," of the present application, that is, D1 only discloses that changing the voltage of the first node to the high level, and does not disclose the operation is performed in which kind of state. However, the sensing control circuit of the present application is configured to store the potential of the pull-up node in the display mode under the control of the second control terminal, which is not disclosed by D1.” Remarks 4.
Examiner contends that Applicant’s arguments appear to confirm the mapping of the “sensing control circuit” to transistors T5 and T6 of Kim. As taught by Kim in paragraph 163 (and presented in the rejection above), T6 allows for changing the voltage at N1 to the voltage at Qn during the mapped “display mode”. Applicant appears to simply rephrase this teaching in order to conclude that the mapping to Kim is incorrect. Further, it is unclear what Applicant means by “does not disclose the operation is performed in which kind of state”. The claims do not recite any “state” during which an operation is performed. If Applicant is referring to the claimed “mode”, the rejection above properly maps the different modes to time periods within Kim. 

Therefore, the claims are rejected as presented above. Examiner recommends claiming the capacitor C1 (shown in Fig. 3 of the Application), as it relates to the sensing control circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691